Citation Nr: 0740768	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for Peyronie's disease.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for esophageal cancer.  

5.  Entitlement to service connection for liver cirrhosis.  

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran active military service from April 1968 to March 
1970.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  

In August 2004, the RO denied the veteran's claims for 
service connection for bilateral hearing loss, Peyronie's 
disease, skin cancer, esophageal cancer, liver cirrhosis, 
hepatitis C, and tinnitus.  In September 2006, the RO granted 
service connection for PTSD, evaluated as 30 percent 
disabling.  The veteran has appealed the service connection 
issues, and the issue of entitlement to an initial evaluation 
in excess of 30 percent for service-connected PTSD.  

In October 2007, the veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's hearing, held in October 2007, the 
veteran testified that he was about to receive VA treatment, 
including, but not limited to, a psychiatric examination.  It 
was therefore agreed that the record would be held open for 
60 days with regard to all issues on appeal, so that the 
records of these treatments could be obtained by the veteran 
and submitted to VA.  This was done in an effort to avoid a 
remand in this case. 

However, there is no record that any treatment reports have 
been received by VA.  Therefore, a remand is required, and an 
attempt should be made to obtain all available records not 
currently associated with the claims file.  See 38 U.S.C. § 
5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his bilateral hearing loss, 
Peyronie's disease, skin cancer, 
esophageal cancer, liver cirrhosis, 
hepatitis C, and tinnitus symptoms since 
2005.  After securing any necessary 
releases, the RO should obtain these 
records of treatment.  

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim(s) 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  If no pertinent evidence is 
obtained (see memo of April 2007), an 
SSOC is not required.        

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



